Citation Nr: 0803775	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-27 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection of a right knee 
condition.  

2.  Entitlement to service connection of a left knee 
condition claimed as chondromalacia, including claimed as 
secondary to a right knee condition.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).   

Procedural History

The veteran served on active duty from August 1979 until 
November 1979 and again from October 1980 until April 1990.  

In July 2005, the RO received the veteran's claim of 
entitlement to service connection for a right knee condition 
and service connection of a left knee condition, claimed as 
chondromalacia of the patella.  The December 2005 rating 
decision denied the veteran's claim.  The veteran disagreed 
with the December 2005 rating decision and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) in July 2006.

In October 2007, the veteran presented sworn testimony during 
a personal hearing which was chaired by the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

Issues not on appeal

In a September 2007 rating decision, the RO denied the 
veteran's claim of entitlement to a temporary total 
disability rating for a foot condition.  Additionally, in the 
December 2005 rating decision the RO denied the veteran's 
claims of entitlement to service connection of hearing loss, 
entitlement to service connection of foot pain and also 
denied the veteran's request to reopen the previously denied 
claim of entitlement to service connection of hyperthyroid 
condition.  To the Board's knowledge, the veteran has not 
disagreed with any of these decisions.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In that regard, the Board notes that at the October 2007 
hearing, the veteran noted active appeals only as to her 
claims of entitlement to service connection of a right knee 
condition and of a left knee condition.  


FINDING OF FACT

The competent and probative medical evidence of record is 
against a finding that the veteran's right knee or left knee 
condition is related to events in service.  


CONCLUSIONS OF LAW

1.  A right knee condition was not incurred in or aggravated 
by military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110; 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303; 3.307; 3.309 (2007).  

2.  A left knee condition was not incurred in or aggravated 
by military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110; 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303; 3.307; 3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking entitlement to service connection of 
disabilities of her knees.  

The Vetarans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Such notice was provided to the veteran in 
the August 3, 2005 letter from the RO to the veteran.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Indeed, if any notice deficiency is present, the Board finds 
that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence she is required to submit in this case; and (2) 
based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See also Simmons v. Nicholson, 487 F. 3d 
892 (2007); see also Sanders v. Nicholson, 487 F. 3d 881 
(2007).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board therefore finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and the veteran's service medical records.  
Further, the veteran  provided an opportunity to set forth 
her contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination in December 2005.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent law and regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007) 38 C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The veteran is seeking entitlement to service connection of a 
bilateral knee condition.  Essentially she contends that she 
suffered an injury to her knee during service and that the 
resulting injury caused a disability in both knees.  

In the interest of clarity the Hickson analysis will be 
applied.  Further, as the claims involve a common set of 
facts, the Board will discuss both issues on appeal in a 
common discussion.  

Concerning current disability, at the time of the December 
2005 VA examination, degenerative joint disease in both knees 
was diagnosed, satisfying Hickson element (1).  

Moving onto in-service incurrence of disease or injury, the 
Board will address illness and injury in turn. 

Concerning illness, the veteran's service medical records are 
pertinently negative for any diagnosis of degenerative joint 
disease in either knee at any time during service.      

To the extent that the veteran has been diagnosed with 
arthritis, the Board has considered the  presumptions in 
38 C.F.R. § 3.309.  However, the evidence of record 
demonstrates that the presumption is not for application in 
this case.  Specifically, the evidence does not show that the 
veteran's arthritis of the knees became manifest to a 
compensable degree in the one year period between the 
veteran's separation from service in April 1990 and April 
1991.  The first documented diagnosis of degenerative 
arthritis of the left and right knee was June 2004 and 
November 2004, respectively.

Accordingly, in-service incurrence of disease is not 
established on a direct or a presumptive basis as to either 
knee.  
 
Turning to in-service incurrence of injury, the veteran's 
service medical records show that the veteran received 
treatment for pain in the left knee in March 1989 following a 
reported twisting injury to the knee.  Accordingly in-service 
incurrence of injury is established relative to the veteran's 
left knee claim and Hickson element (2) is satisfied.  

No history of injury to the right knee is found in the 
service medical records.  To the extent that the veteran 
testified that the injury to the left knee during service 
also caused pain and injury to the right knee, such is not 
reflected in the veteran's service medical records.  
Recognition is given to the fact that the veteran is 
competent to testify that she injured her knee in service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) 
(the veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy).  The Board, however, retains 
the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  
Indeed, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See Barr v. Nicholson, 21 Vet App 303 (2007).  

Here, the absence of any documentation of an injury weighs 
heavily against the veteran's claim that she injured her 
right knee in service.  The record clearly shows that the 
veteran injured her left knee but is conspicuously silent 
with respect to her right knee.  Indeed, an examination 
conducted in January 1990 made no reference to any problems 
with regard to the right knee.  Moreover, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of an injury in service. 
Therefore, in-service incurrence of injury is not shown for 
the veteran's right knee.  In the absence of evidence of in-
service incurrence of disease or injury of the veteran's 
right knee, the claim fails on that basis.  

The Board now considers the final element for the 
establishment of service connection, competent medical 
evidence of a relationship between events in service and 
current disability.  

There is of record only one competent medical opinion which 
addresses the relationship, if any, between events in service 
and the veteran's current arthritis of the knees, the 
December 2005 VA medical opinion. 

The December 2005 medical opinion was offered by an 
appropriately credentialed medical professional who made 
reference in the opinion to a thorough review of the 
veteran's claims folder to include the veteran's service 
medical records.  The VA examiner concluded that although the 
veteran suffered an injury to her left knee during service, 
the medical records showed that the injury resolved without 
residuals.  Additionally, the examiner concluded that the 
symptoms noted with the in-service left knee injury and the 
symptoms of the current left knee condition were not 
consistent and were therefore more likely than not separate 
conditions.  

The Board acknowledges that the veteran testified that the 
examination was inadequate and that her treating physician 
disputed the findings contained in the December 2005 
examination report.  However, the Board has found no 
indication that the examination was inadequate.  The 
examination included a review of the entire claims, to 
include the service medical records, and a physical 
examination.

A review of the veteran's VA treatment records do not contain 
an opinion concerning the veteran's knee condition.  
Moreover, at the time of the hearing, the record was held 
open for 30 days to allow the veteran to obtain additional 
evidence regarding the relationship between events in service 
and her current disability.  The veteran has not submitted 
any additional evidence responsive to this issue.  Since the 
October 2007 hearing the only evidence submitted by the 
veteran consists of duplicate copies of her service medical 
records and more specifically copies of  treatment records 
for gynecological conditions, not the knees.  

Additionally, the Board has reviewed the August 2007 nexus 
opinion of L.M., D.P.M..  However, the Board notes that this 
opinion pertains solely to the origins of a right foot 
disability, not the veteran's knee condition.  

Accordingly, the December 2005 VA examination is a sufficient 
source of medical evidence and there is no competent medical 
evidence to the contrary.  Therefore, element (3) medical 
nexus is not met as to either the veteran's claim of 
entitlement to service connection of a right knee condition 
or the veteran's claim of entitlement to service connection 
of a left knee condition.  The veteran's claims fail on that 
basis and the benefits sought on appeal are denied.  


ORDER

Entitlement to service connection of a right knee condition 
is denied.  

Entitlement to service connection of a left knee condition 
claimed as chondromalacia patella is denied.  



____________________________________________
Michael A. Herman
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


